                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 GLENN LEWIS,

                Plaintiff,                                 CIVIL ACTION NO.: 6:19-cv-7

        v.

 WARDEN ROBERT ADAMS, JR.; OFC.
 ASHLEY MARTIN; CPT. DAVID ROYAL;
 and MEDICAL STAFF JENKINS CORR.
 CENTER,

                Defendants.


                                           ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's March 29, 2019 Report and Recommendation (R&R), (doc. 6), to which Plaintiff filed

Objections, (doc. 8). For the reasons set forth below, the Court OVERRULES Plaintiff’s

Objections and ADOPTS the Report and Recommendation as the opinion of the Court.

Consequently, the Court DISMISSES Captain David Royal, Officer Ashely Martin, and Warden

Robert Adams, Jr., from the Complaint.

       The Magistrate Judge recommended dismissal of these defendants because Lewis had

failed to set forth a due process claim against Royal or Martin, and because he failed to set forth

any constitutional claim against Warden Adams.         Doc. 6 at 8-9.    Lewis objects that they

wrongfully violated jailhouse SOP. Doc. 8 at 2-5. But he does not undermine the R&R’s

conclusion that he was afforded due process — the disciplinary report against him was investigated

and terminated. Just because he does not like how long it took or bristles because he was

wrongfully accused does not unwind the process afforded to him or comprise a “conspiracy” to
punish him. Doc. 8 at 5; see doc. 6 at 8-9. And it does not manufacture a claim against the

Warden. These defendants are DISMISSED from the Complaint.

      SO ORDERED, this 9th day of April, 2019.




                                   R. STAN BAKER
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                            2
